Exhibit 10.1

 

3M VIP Excess Plan

 

ARTICLE 1

 

Purpose

 

The purpose of this Plan is to attract and incent eligible highly compensated
employees to remain with 3M by offering them the opportunity to earn additional
retirement benefits by deferring the receipt of a portion of their compensation
on a tax-favored basis, with the belief that such opportunity will permit these
employees to increase their long-term financial security.  The Plan does this by
supplementing the before-tax deferral provisions of the 3M Voluntary Investment
Plan and Employee Stock Ownership Plan (VIP), which are limited by the
requirements of the Internal Revenue Code.

 

ARTICLE 2

 

Definitions

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

2.1                                 ACCOUNT.  “Account” or “Accounts” means the
record of the amounts credited to a Participant under the Plan pursuant to
Article 6.

 

2.2                                 BENEFICIARY.  “Beneficiary” means the
person, persons or entity designated by the Participant, or as provided in
Article 8, to receive any unpaid balance in such Participant’s Accounts
following his or her death.

 

2.3                                 CODE.  “Code” means the Internal Revenue
Code of 1986, as amended.

 

2.4                                 COMMITTEE.  “Committee” means the
Compensation Committee of the Board of Directors of 3M.

 

2.5                                 COMPANY.  “Company” means 3M Company (“3M”),
its U.S. affiliates and subsidiaries and any successor to the business thereof.

 

--------------------------------------------------------------------------------


 

2.6                                 EFFECTIVE DATE.  “Effective Date” means
January 1, 2009, the effective date of this Plan.

 

2.7                                 ELIGIBLE COMPENSATION.  “Eligible
Compensation” of a Participant for any Plan Year means base pay plus any
variable pay (including annual incentive (AIP), sales commissions and management
objective, but excluding any portion of such variable pay that is payable in
restricted stock units) earned by the Participant during such Plan Year that
either (i) exceeds the Indexed Compensation Limit for such Plan Year, or
(ii) becomes payable to such Participant after such Participant’s elective
deferrals under the VIP during such Plan Year have reached the applicable dollar
limit on such deferrals imposed by section 402(g) of the Code (regardless of
whether or not the Participant is eligible to make or is actually making
catch-up deferrals as authorized by section 414(v) of the Code).  Eligible
Compensation does not include incentives, awards, foreign service premiums and
allowances, income arising from stock options, separation pay, employer
contributions to employee benefit plans, reimbursements or payments in lieu
thereof, or lump sum payouts of a Participant’s unused vacation benefits.

 

2.8                                 EMPLOYEE.  “Employee” means any person
employed by the Company as an active regular common-law employee who is
recognized as such on 3M’s human resources/payroll systems; including such
persons who are United States citizens but on assignment outside of this country
and resident aliens employed in the United States; but excluding any person
covered by a collective bargaining agreement to which the Company is a party.

 

2.9                                 INDEXED COMPENSATION LIMIT.  “Indexed
Compensation Limit” means the annual amount of compensation that may be
recognized by a qualified retirement plan under section 401(a)(17) of the Code
(as adjusted annually for increases in the cost of living).

 

2.10                           PARTICIPANT.  “Participant” means any Employee
who has elected to make contributions to this Plan after satisfying the
eligibility requirements of Section 4.1.

 

2.11                           PLAN.  “Plan” means the plan described in this
document, as it may be amended from time to time.  The official name of the Plan
shall be the 3M VIP Excess Plan.

 

2.12                           PLAN ADMINISTRATOR.  “Plan Administrator” means
the person to whom the Committee has delegated the authority and responsibility
for administering the Plan.  Unless and until changed by the Committee, the Plan
Administrator of the Plan shall be 3M’s Vice President, Compensation and
Benefits or his or her successor.

 

--------------------------------------------------------------------------------


 

2.13                           PLAN YEAR.  “Plan Year” means the 12-month period
from January 1 through December 31 in respect of which a Participant may
contribute to the Plan.  The first Plan Year shall begin on January 1, 2009.

 

2.14                           PORTFOLIO III VIP.  “Portfolio III VIP” means the
provisions of the 3M Voluntary Investment Plan and Employee Stock Ownership Plan
applicable to those eligible employees who were hired or rehired by the Company
after December 31, 2008.

 

2.15                           RETIRE or RETIREMENT.  “Retire” or “Retirement”
means an Employee’s Separation from Service with the Company after attaining age
55 with at least five years of employment service or after attaining age 65.

 

2.16                           SEPARATION FROM SERVICE.  “Separation from
Service” means a “separation from service” as defined in Treas. Reg.
Section 1.409A-1(h)(1) or such other regulation or guidance issued under section
409A of the Code.  Whether a Separation from Service has occurred depends on
whether the facts and circumstances indicate that 3M and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period).  A
Separation from Service shall not be deemed to occur while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the Participant retains
a right to reemployment with 3M or an affiliate under an applicable statute or
by contract.  For this purpose, a leave is bona fide only if, and so long as,
there is a reasonable expectation that the Participant will return to perform
services for 3M or an affiliate.  Notwithstanding the foregoing, a 29 month
period of absence will be substituted for such 6 month period if the leave is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of no less than 6 months and that causes the Participant to be unable to perform
the duties of his or her position of employment.

 

2.17                           SPECIFIED EMPLOYEE.  “Specified Employee” means a
“specified employee” as defined in Treas. Reg. section 1.409-1(i) or such other
regulation or guidance issued under section 409A of the Code.

 

2.18                           3M.  “3M” means 3M Company, a Delaware
corporation.

 

2.19                           UNFORESEEABLE FINANCIAL EMERGENCY. 
“Unforeseeable Financial Emergency” means an “unforeseeable emergency” (as
defined in Treas. Reg. section 1.409A-3(i)(3) or such other regulation or
guidance issued under section 409A of the Code.

 

--------------------------------------------------------------------------------


 

2.20                           VALUATION DATE.  “Valuation Date” shall have the
same meaning as that term is defined for purposes of the VIP.

 

2.21                           VIP.  “VIP” means the 3M Voluntary Investment
Plan and Employee Stock Ownership Plan, as it may be amended from time to time.

 

ARTICLE 3

 

Effective Date

 

The provisions of the Plan shall take effect on January 1, 2009.  This Plan
shall continue in operation and effect until 3M terminates it in accordance with
the provisions of Section 10.2.

 

ARTICLE 4

 

Eligibility and Participation

 

4.1                                 ELIGIBILITY.  An Employee shall be eligible
to participate in the Plan by making contributions for a Plan Year if as of the
November 1st immediately preceding such Plan Year:

 

(a)                                  such Employee is employed by the Company;

 

(b)                                 such Employee is eligible to make
contributions under the VIP; and

 

(c)                                  such Employee had estimated annual planned
total cash compensation (base pay plus variable pay, including annual incentive,
sales commissions and management objective) that exceeds the Indexed
Compensation Limit in effect for the calendar year including such November 1st.

 

The eligibility of Employees to participate in this Plan by making contributions
shall be determined each Plan Year, and no Employee shall have any right to make
contributions in any Plan Year by virtue of having an Account as a result of
making contributions in any prior Plan Year.

 

--------------------------------------------------------------------------------


 

4.2                                 ELECTION TO CONTRIBUTE.  In order to make
contributions under the Plan for any Plan Year, an Employee who meets the
eligibility requirements of Section 4.1 must enroll via the Plan’s Internet
site.  To be effective, an Employee’s enrollment must elect the amount of his or
her contributions, authorize the reduction of his or her Eligible Compensation
as needed to make such contributions, select the time and form of payment of
such contributions and the earnings thereon, specify the investment fund or
funds in which such contributions are to be treated as being invested, and
provide such other pertinent information as the Plan Administrator may require. 
The time period during which enrollments will be accepted each Plan Year will be
established by the Plan Administrator, but in no event will any enrollment be
accepted after the beginning of the Plan Year to which such enrollment relates.

 

4.3                                 DURATION OF CONTRIBUTION ELECTION.  Each
eligible Employee’s election to make contributions to the Plan made in
accordance with the requirements of Section 4.2 shall expire as of the end of
the Plan Year to which it relates, although it shall apply to any Eligible
Compensation paid after the end of such Plan Year if such Eligible Compensation
was earned during such Plan Year.  Participants may not change or revoke their
contribution elections for a Plan Year after the enrollment period for the Plan
Year has ended.

 

4.4                                 DURATION OF PARTICIPATION.  A Participant’s
participation in the Plan shall continue until all amounts credited to his or
her Accounts have been distributed, or until the Participant’s death, if
earlier.

 

ARTICLE 5

 

Contributions

 

5.1                                 PARTICIPANT CONTRIBUTIONS.  A Participant
may contribute (defer) from 2 percent to 10 percent (but only a whole
percentage) of his or her Eligible Compensation earned during the Plan Year to
which such Participant’s election relates; provided, however, that the
percentage of Eligible Compensation that a Participant elects to contribute to
the Plan for a Plan Year must be the same as the Participant’s elective deferral
percentage under the VIP during such Plan Year.  The percentage the Participant
elects to contribute (defer) shall be deducted from each payment of such
Participant’s Eligible Compensation earned during such Plan Year, whether paid
during or following such Plan Year.

 

5.2                                 COMPANY MATCHING CONTRIBUTIONS.  As soon as
administratively feasible following each payroll payment from which Participant
contributions are withheld, the Company shall make a matching contribution on
behalf of each Participant who has made

 

--------------------------------------------------------------------------------


 

contributions to the Plan from such payment equal to the following percentage of
such Participant’s contributions made pursuant to Section 5.1 which does not
exceed six percent of such Participant’s Eligible Compensation for the payroll
period corresponding to such payment (“Eligible Matching Contributions”):

 

(a)                                  Sixty percent of such Eligible Matching
Contributions if the Participant participates under the Portfolio I provisions
of the 3M Employee Retirement Income Plan;

 

(b)                                 Seventy-five percent of such Eligible
Matching Contributions if the Participant participates under the Portfolio II
provisions of the 3M Employee Retirement Income Plan; or

 

(c)                                  One hundred percent of such Eligible
Matching Contributions if the Participant is covered by the Portfolio III VIP.

 

5.3                                 COMPANY NONELECTIVE CONTRIBUTIONS.  Only for
those Employees covered by the Portfolio III VIP, the Company shall make
additional contributions to the Plan on behalf of each Employee eligible to
participate in this Plan for a Plan Year equal to three percent of such
Employee’s Eligible Compensation earned during such Plan Year.  These additional
Company contributions shall be made to the Plan as soon as administratively
feasible following each payroll payment during or following the Plan Year
corresponding to the payroll period during which such Eligible Compensation was
earned.

 

ARTICLE 6

 


ACCOUNTS


 

6.1                                 CREATION OF ACCOUNTS.  The Plan shall
establish a separate Account or Accounts for each Participant who elects to make
contributions hereunder.  A separate Account shall be maintained for each
Participant for each Plan Year that such Participant makes contributions to the
Plan.  The amount of a Participant’s contributions hereunder shall be credited
to such Participant’s Account at the same time as or as soon as reasonably
possible following the dates on which the Company paid the Eligible Compensation
from which such contributions were deferred.  Company matching and nonelective

 

--------------------------------------------------------------------------------


 

contributions shall be credited to separate Accounts of those Participants
eligible to receive such contributions pursuant to Sections 5.2 and 5.3 at the
same time as or as soon as reasonably possible following the dates on which the
Company makes such contributions to the Plan.

 

6.2                                 EARNINGS ON ACCOUNTS.  Each Participant’s
Accounts shall be credited with investment earnings or losses based on the
performance of the investment funds selected by such Participant.  The
investment funds available to the Participants in this Plan shall be the same as
the investment funds available to the participants in the VIP, excluding the 3M
Stock Fund and the VIP’s brokerage window, but shall also include a fund based
on the return of the Growth Factor as defined for purposes of the 3M Deferred
Compensation Plan.  Participants may allocate the amounts credited to their
Accounts among such investment funds in whole percentages of from one percent to
one hundred percent.  The deemed investment earnings or losses on such VIP funds
for purposes of this Plan shall equal the actual rate of return on such funds in
the VIP net of any fees or expenses chargeable thereto, including but not
limited to management fees, trustee fees, recordkeeping fees and other
administrative expenses.  In the event that a Participant fails to select the
investment fund or funds in which his or her Accounts are deemed to be invested,
such Participant will be deemed to have allocated the entire amount credited to
his or her Accounts to the LifePath Portfolio fund with the target retirement
year closest to the year in which such Participant will attain age 65.

 

6.3                                 CHANGES IN INVESTMENT FUND ALLOCATIONS. 
Participants may change the investment funds among which their Account balances
or future contributions are allocated at any time, subject to such rules as may
be established by the Plan Administrator.  Allocation changes may only be made
using the Plan’s Internet site or by speaking with a representative of the
Plan’s recordkeeper.

 

6.4                                 VALUATION OF ACCOUNTS.  The Accounts of all
Participants shall be revalued as of each Valuation Date following the Effective
Date of this Plan.  As of each Valuation Date, the value of a Participant’s
Account shall consist of the balance of such Account as of the immediately
preceding Valuation Date, increased by the amount of any contributions made and
credited thereto since the immediately preceding Valuation Date, increased or
decreased (as the case may be) by the amount of deemed investment earnings or
losses credited to the investment funds selected by the Participant since the
immediately preceding Valuation Date, and decreased by the amount of any
distributions made from such Account since the immediately preceding Valuation
Date.

 

6.5                                 VESTING OF ACCOUNTS.  A Participant shall
always be 100% vested in the value of his or her Accounts attributable to the
Participant’s own contributions (including any earnings thereon).  A Participant
shall vest in the value of his or her Accounts attributable to the contributions
made by the Company pursuant to Sections 5.2 and 5.3 (including any earnings
thereon) in accordance with the following schedule:

 

--------------------------------------------------------------------------------


 

Completed Years of
Employment Service

 

Extent of
Vested Interest

 

 

 

 

 

Less than 1 year

 

0

%

 

 

 

 

1 year but less than 2 years

 

40

%

 

 

 

 

2 years but less than 3 years

 

70

%

 

 

 

 

3 years or more

 

100

%

 

6.6                                 STATEMENT OF ACCOUNT.  As soon as
administratively feasible following the end of each Plan Year, the Plan shall
deliver to each Participant a statement  of his or her Accounts in the Plan.

 

ARTICLE 7

 

Distribution of Accounts

 

7.1                                 GENERAL RULES.  Except as provided in
Sections 7.5, 10.2 and 12.1, no distribution of a Participant’s Accounts
hereunder shall be made prior to such Participant’s death, retirement or
Separation from Service with the Company.  All distributions of a Participant’s
Accounts shall be made in cash.  When the Plan makes a distribution of less than
the entire balance of a Participant’s Account, the distribution shall be charged
pro rata against each of the investment funds to which the Account is then
allocated.

 

7.2                                 DISTRIBUTION FOLLOWING SEPARATION FROM
SERVICE.  If a Participant incurs a Separation from Service with the Company for
any reason other than death or Retirement, the entire vested balance of such
Participant’s Accounts shall be paid to the Participant in a single lump sum
distribution in the month of July in the Plan Year following the Plan Year in
which such Participant’s Separation from Service occurred (or in the month of
January in the Plan Year following the Plan Year in which such Participant’s
Separation from Service occurred if such Separation from Service occurred prior
to July 1 of such Plan Year).  Any unvested balance in such Participant’s
Accounts shall be forfeited at the same time that the Plan pays the vested
balance of such Participant’s Accounts to the Participant or, if no portion of
the Participant’s Accounts is vested, immediately following the Participant’s
Separation from Service.

 

7.3                                 DISTRIBUTION FOLLOWING RETIREMENT.  If a
Participant Retires from employment with the Company, the vested balance of such
Participant’s Account shall be

 

--------------------------------------------------------------------------------


 

paid commencing at the time and in one of the following methods of payment
selected by such Participant at the time such Participant elected to make
contributions to the Plan for such Plan Year pursuant to Section 4.2 (for this
purpose, the election made by a Participant with respect to the distribution of
amounts contributed by such Participant for a Plan Year shall be deemed to apply
to the amounts contributed to the Plan by the Company on behalf of such
Participant for such Plan Year):

 

(a)                                  A single lump sum distribution; or

 

(b)                                 Ten or fewer annual installments, with the
amount of each installment payment being determined by multiplying the balance
in the Participant’s Account on the payment date by a fraction having a
numerator of one and a denominator equal to the remaining number of scheduled
installment payments.

 

All lump sum and installment payments shall be made in the month of January or
July in the Plan Year or Years selected by the Participant; provided, however,
that no payments shall be made before the month of July in the Plan Year
following the Plan Year in which such Participant incurs a Separation from
Service with the Company (or in the month of January in the Plan Year following
the Plan Year in which such Participant’s Separation from Service occurred if
such Separation from Service occurred prior to July 1 of such Plan Year), and
provided further that no method of payment and commencement date selected by a
Participant shall require the Plan to make any payment more than 10 years after
the end of the Plan Year in which such Participant Retires.  Upon the Retirement
of a Participant on whose behalf the Company made nonelective contributions
pursuant to Section 5.3 for one or more Plan Years for which such Participant
has not made an effective election concerning the time and method of payment of
the Account(s) attributable to such nonelective contributions, the vested
balance of such Participant’s Account(s) attributable to such nonelective
contributions shall be paid to the Participant in a single lump sum distribution
in the month of July in the Plan Year following the Plan Year in which such
Participant’s Separation from Service occurred (or in the month of January in
the Plan Year following the Plan Year in which such Participant’s Separation
from Service occurred if such Separation from Service occurred prior to July 1
of such Plan Year). Any unvested balance in such Participant’s Accounts shall be
forfeited at the same time that the Plan commences the payment of the vested
balance of such

 

--------------------------------------------------------------------------------


 

Participant’s Accounts to the Participant or, if no portion of the Participant’s
Accounts is vested, immediately following the Participant’s Separation from
Service.

 

7.4                                 DISTRIBUTION FOLLOWING DEATH.  If a
Participant dies before distribution of one or more of his or her Accounts has
begun, the entire balance of such Accounts (including any unvested balance in
such Accounts) shall be paid to the Participant’s Beneficiary in a single lump
sum distribution in the month of July in the Plan Year following the Plan Year
in which such Participant died (or in the month of January in the Plan Year
following the Plan Year in which the Participant died if the Participant died
before July 1 of such Plan Year).  If a Participant dies after distribution of
one or more of his or her Accounts has begun, the remaining balance of such
Accounts (if any) shall be paid to the Participant’s Beneficiary in accordance
with the method of payment chosen by the Participant.

 

7.5                                 UNFORESEEABLE FINANCIAL EMERGENCY
DISTRIBUTION.  Upon finding that a Participant has suffered an Unforeseeable
Financial Emergency, the Committee may, in its sole discretion, permit the
Participant to withdraw an amount from his or her Account sufficient to
alleviate the emergency.

 

7.6                                 WITHHOLDING; PAYROLL TAXES.  To the extent
required by the laws in effect at the time any payment is made, the Plan shall
withhold from any payment made hereunder any taxes required to be withheld for
federal, state or local government purposes.

 

ARTICLE 8

 

Designation of Beneficiaries

 

8.1                                 BENEFICIARY DESIGNATION.  Each Participant
shall have the right at any time to designate any person, persons, or entity, as
Beneficiary or Beneficiaries to whom payment of the Participant’s Account shall
be made in the event of the Participant’s death.  Any designation made under the
Plan may be revoked or changed by a new designation made prior to the
Participant’s death.  Any such designation or revocation must be made in
accordance with the rules established by the Plan Administrator, and will not be
effective until received by the Plan.

 

8.2                                 BENEFICIARY PREDECEASES PARTICIPANT.  If a
Participant designates more than one Beneficiary to receive such Participant’s
Account and any Beneficiary shall predecease the Participant, the Plan shall
distribute the deceased Beneficiary’s share to the surviving Beneficiaries
proportionately, as the portion designated by the Participant for each bears to
the total portion designated for all surviving Beneficiaries.

 

--------------------------------------------------------------------------------


 

8.3                                 ABSENCE OF EFFECTIVE DESIGNATION.  If a
Participant makes no designation or revokes a designation previously made
without making a new designation, or if all persons designated shall predecease
the Participant, the Plan shall distribute the balance of the deceased
Participant’s Account in the manner determined in accordance with the
Participant’s designation in effect under the VIP.  In the event such
Participant has no effective designation under the VIP, the Plan shall
distribute the balance of the deceased Participant’s Account to the first of the
following survivors:

 

(a)           The Participant’s spouse;

 

(b)                                 Equally to the Participant’s children;

 

(c)                                  Equally to the Participant’s parents;

 

(d)                                 Equally to the Participant’s brothers and
sisters; or

 

(e)                                  The Participant’s estate executors or
administrators.

 

8.4                                 DEATH OF BENEFICIARY.  If a Beneficiary to
whom payments hereunder are to be made pursuant to the foregoing provisions of
this Article 8 survives the Participant but dies prior to complete distribution
to the Beneficiary of the Beneficiary’s share:

 

(a)                                  unless the Participant has otherwise
specified in his or her designation, the Plan shall distribute the undistributed
portion of such Beneficiary’s share to such person or persons, including such
Beneficiary’s estate, as such Beneficiary shall have designated in a designation
made with the Plan prior to such Beneficiary’s death (which designation shall be
subject to change or revocation by such Beneficiary at any time); or

 

(b)                                 if the Participant’s designation specifies
that such Beneficiary does not have the power to designate a successor
Beneficiary or if such Beneficiary is granted such power but fails to designate
a successor Beneficiary prior to such Beneficiary’s death, the Plan shall
distribute the undistributed portion of such Beneficiary’s share to such
Beneficiary’s estate.

 

8.5                                 BENEFICIARY DISCLAIMER.  Notwithstanding the
foregoing provisions of this Article 8, in the event a Beneficiary, to whom
payments hereunder would otherwise be made, disclaims all or any portion of that
Beneficiary’s interest in such payments, such disclaimed portion of such
Beneficiary’s interest in such payments shall pass to the person or persons
specified by the Participant to take such disclaimed interest.  In the event the
Participant did not specify a person or persons to take disclaimed interests,
such

 

--------------------------------------------------------------------------------


 

disclaimed portion of such Beneficiary’s interest in such payments shall pass to
the person or persons who would be entitled thereto pursuant to the
Participant’s designation or the designation made with respect to the VIP
referenced above, whichever is applicable pursuant to the foregoing provisions
of this Article 8, if such Beneficiary had died immediately preceding the death
of the Participant.

 

ARTICLE 9

 

Unfunded Plan

 

9.01                           NO TRUST.  This Plan is intended to be an
“unfunded” plan of deferred compensation for the Participants.  As such, the
benefits payable under this Plan will be paid solely from the general assets of
the Company.  The Company does not intend to create any trust in connection with
this Plan.  The Company shall not have any obligation to set aside funds or make
investments in the investment funds referred to in Article 6.  The Company’s
obligations under this Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

9.02                           UNSECURED GENERAL CREDITOR.  No Participant or
Beneficiary shall have any right to receive any benefit payments from this Plan
except as provided in Articles 7 and 8.  Until such payments are received, the
rights of each Participant and Beneficiary under this Plan shall be no greater
than the rights of a general unsecured creditor of the Company.

 

ARTICLE 10

 

Amendment and Termination of the Plan

 

10.1                           RIGHT TO AMEND.  3M may at any time amend or
modify the Plan in whole or in part; provided, however, that no amendment or
modification shall adversely affect the rights of any Participant or Beneficiary
acquired under the terms of the Plan as in effect prior to such action.  The
consent of any Participant, Beneficiary, employer or other person shall not be a
requisite to such amendment or modification of the Plan.

 

--------------------------------------------------------------------------------


 

10.2                           TERMINATION.  While it expects to continue this
Plan indefinitely, 3M reserves the right to terminate the Plan at any time and
for any reason.  Upon the termination of the Plan and to the extent permitted by
section 409A of the Code, all elections to contribute to the Plan shall be
revoked and the Plan shall immediately distribute in cash to the respective
Participants and Beneficiaries the entire remaining balances of the Accounts.

 

ARTICLE 11

 

General Provisions

 

11.1                           NONASSIGNABILITY.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder.  All payments
and the rights to all payments are expressly declared to be nonassignable and
nontransferable.  No part of the amounts payable hereunder shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments or decrees, or transferred by operation of law in the event of
a Participant’s or any Beneficiary’s bankruptcy or insolvency.  No part of any
Participant’s Account may be assigned or paid to such Participant’s spouse in
the event of divorce pursuant to a domestic relations order.

 

11.2                           NOT A CONTRACT OF EMPLOYMENT.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between the Company and any Participant, and the Participants (or
their Beneficiaries) shall have no rights against the Company except as may
otherwise be specifically provided herein.  Moreover, nothing in this Plan shall
be deemed to give any Participant the right to be retained in the employment of
the Company or to interfere with the right of the Company to discipline or
discharge such Participant at any time for any reason whatsoever.

 

11.3                           TERMS.  Wherever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or in the singular, as the case may be, in all cases where they would
so apply.

 

11.4                           CAPTIONS.  The captions of the articles and
sections of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

11.5                           GOVERNING LAW.  The provisions of this Plan shall
be construed and interpreted according to the laws of the State of Minnesota.

 

11.6                           VALIDITY.  In case any provision of this Plan
shall be ruled or declared invalid for any reason, said illegality or invalidity
shall not affect the remaining parts hereof, but this

 

--------------------------------------------------------------------------------


 

Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.

 

11.7                           CLAIMS PROCEDURE.  Any Participant or Beneficiary
who disagrees with any decision regarding his or her benefits under this Plan
shall submit a written request for review to the Plan Administrator.  The Plan
Administrator shall respond in writing to such a request within 60 days of his
or her receipt of the request.  The Plan Administrator may, however, extend the
reply period for an additional 60 days for reasonable cause.  The Plan
Administrator’s response shall be written in a manner calculated to be
understood by the Participant or Beneficiary, and shall set forth:

 

(a)           the specific reason or reasons for any denial of benefits;

 

(b)           specific references to the provision or provisions of this Plan on
which the denial is based;

 

(c)           a description of any additional information or material necessary
for the Participant or Beneficiary to improve his or her claim, and an
explanation of which such information or material is necessary; and

 

(d)           an explanation of the Plan’s claims review procedure and other
appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to appeal the Plan Administrator’s decision.

 

                If the Participant or Beneficiary disagrees with the decision of
the Plan Administrator, he or she shall file a written appeal with the Committee
within 120 days after receiving the Plan Administrator’s response. The Committee
shall respond in writing to such an appeal within 90 days of its receipt of the
appeal.  The Committee may, however, extend the reply period for an additional
90 days for reasonable cause.  The Committee’s response shall be written in a
manner calculated to be understood by the Participant or Beneficiary, and shall
both set forth the specific reasons for its decision and refer to the specific
provision or provisions of the Plan on which its decision is based.

 

11.8                           SUCCESSORS.  The provisions of this Plan shall
bind and inure to the benefit of the Company and its successors and assigns. 
The term successors as used herein shall include any corporation or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire substantially all of the business and assets of the Company,
and successors of any such corporation or other business entity.

 

11.9                           INCOMPETENT.  In the event that it shall be found
upon evidence satisfactory to the Plan Administrator that any Participant or
Beneficiary to whom a benefit is payable under this Plan is unable to care for
his or her own affairs because of illness or accident, any

 

--------------------------------------------------------------------------------


 

payment due (unless prior claim therefore shall have been made by a duly
authorized guardian or other legal representative) may be paid, upon appropriate
indemnification of the Plan, to the spouse or other person deemed by the Plan
Administrator to have accepted responsibility for such Participant or
Beneficiary.  Any such payment made pursuant to this Section 11.10 shall be in
complete discharge of any liability therefore under this Plan.

 

11.10                     INDEMNIFICATION.  To the extent permitted by law, the
Company shall indemnify the Plan Administrator and the members of the Committee
against any and all claims, losses, damages, expenses and liability arising from
their responsibilities or the performance of their duties in connection with the
Plan which is not covered by insurance paid for by the Company, unless the same
is determined to be due to gross negligence or intentional misconduct.

 

ARTICLE 12

 

Change in Control

 

12.1                           TERMINATION UPON CHANGE IN CONTROL.  This Plan
shall terminate and the Plan shall immediately distribute in cash to the
respective Participants the amounts credited to all Accounts upon the occurrence
of a Change in Control of 3M.

 

12.2                           DEFINITION OF CHANGE IN CONTROL.  For purposes of
this Article 12, a Change in Control of 3M shall be deemed to have occurred if
there is a “change in the ownership of 3M”, “change in effective control of 3M”,
and/or a “change in the ownership of a substantial portion of 3M’s assets” as
defined in Treas. Reg. section 1.409A-3(i)(5) or such other regulation or
guidance issued under section 409A of the Code.

 

12.3                           GROSS UP FOR EXCISE TAX.  In the event that the
payments made pursuant to this Article 12 are finally determined to be subject
to the excise tax imposed by section 4999 of the Code, the Company shall pay to
each Participant an additional amount such that the net amount retained by such
Participant, after allowing for the amount of such excise tax and any additional
federal, state and local income taxes paid on the additional amount, shall be
equal to the Account balance distributed to such Participant pursuant to this
Article 12.  Payment of this additional amount shall be made as soon as
administratively feasible, but no later than two and one-half months following
the end of the Participant’s taxable year in which the Participant remits the
related taxes.  If a Participant is a Specified Employee and such gross-up
payment is made on account of the Participant’s Separation from Service, payment
shall not be made prior to the first day of the seventh month following the
Participant’s Separation from Service.

 

--------------------------------------------------------------------------------


 

REIMBURSEMENT OF FEES AND EXPENSES.  The Company shall pay to each Participant
the amount of all reasonable legal and accounting fees and expenses incurred by
such Participant in seeking to obtain or enforce his or her rights under this
Article 12 or in connection with any income tax audit or proceeding to the
extent attributable to the application of section 4999 of the Code to the
payments made pursuant to this Article 12, unless a lawsuit commenced by the
Participant for such purposes is dismissed by the court as being spurious or
frivolous.  The Company shall also pay to each Participant the amount of all
reasonable tax and financial planning fees and expenses incurred by such
Participant in connection with such Participant’s receipt of payments pursuant
to this Article 12.  Payment of these legal and accounting fees, as well as
these tax and financial planning fees and expenses, shall be made as soon as
administratively feasible, but no later than two and one-half months following
the end of the Participant’s taxable year in which the Participant incurs these
fees and expenses.  If a Participant is a Specified Employee and such payment is
made on account of the Participant’s Separation from Service, payment shall not
be made prior to the first day of the seventh month following the Participant’s
Separation from Service.

 

--------------------------------------------------------------------------------